Citation Nr: 0918585	
Decision Date: 05/18/09    Archive Date: 05/26/09

DOCKET NO.  04-14 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The Veteran had active service in the U.S. Navy from December 
1966 to September 1970.  He served aboard the U.S.S. 
Enterprise which was in the official waters of Vietnam on 
three occasions from March to June 1969. His military 
decorations include the Vietnam Service Medal.  He died on 
October [redacted], 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The appellant did not attend a travel board hearing scheduled 
in February 2007 and has not offered an explanation for her 
absence or requested that the hearing be rescheduled. So, the 
Board will review her case as if she withdrew her request for 
a personal hearing.  See 38 C.F.R. § 20.704(d) (2008). 

In an April 2007 decision the Board denied entitlement to 
Dependency and Indemnity Compensation (DIC) under the 
provisions of 38 U.S.C. § 1151. At that time the claim for 
service connection for the cause of the Veteran's death was 
stayed. 

By way of background, in Haas v. Nicholson, 20 Vet. App. 257 
(2006), the United States Court of Appeal for Veterans Claims 
(Veterans Court) reversed a Board decision, which denied 
service connection for a disorder claimed as a result of 
exposure to herbicides.  The Board determined that although 
the Veteran had served in the waters off the shore of the 
Republic of Vietnam such service did not warrant application 
of the presumption of herbicide exposure because the Veteran 
never set foot on land in Vietnam. VA appealed the Veterans 
Court's decision. 

In September 2006, the Secretary of Veterans Affairs 
(Secretary) issued a memorandum directing the Board to stay 
action on and refrain from remanding all claims of service 
connection based on exposure to herbicides in which the only 
evidence of exposure is the receipt of the Vietnam Service 
Medal or service on a vessel off the shore of Vietnam.  
Chairman's Memorandum No. 01-06-24 (implemented the stay). 

In January 2007, in Ribaudo v. Nicholson, 20 Vet. App. 552 
(2007) (en banc), the Veterans Court held that the VA 
Secretary did not possesses the authority to stay appeals in 
these circumstances. In January 2007, the Secretary filed a 
motion with the Veterans Court to stay the precedential 
effect of Haas and to delay entering judgment in Ribaudo 
until it had ruled upon the motion to stay.  In April 2007, 
the full Veterans Court issued an order in Ribaudo v. 
Nicholson, 21 Vet. App. 137 (2007) (per curiam order), which 
dissolved an earlier temporary stay, and stayed VA's 
adjudication of all cases potentially impacted by Haas until 
such time as the Federal Circuit issued mandate in the 
pending appeal of the Haas decision. 

In May 2008, the United States Court of Appeals for Federal 
Circuit (Federal Circuit) reversed the Veterans Court in 
Haas, holding that the Veterans Court had erred in rejecting 
VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as 
requiring a service member's presence at some point on the 
landmass or inland waters of Vietnam in order to benefit from 
the regulation's presumption.  Haas v. Peake, 525 F.3d 1168 
(Fed. Cir. 2008).  The Federal Circuit issued a mandate in 
Hass effective October 16, 2008.  

The appellant in Haas then filed a petition for a writ of 
certiorari to the United States Supreme Court, which was 
denied on January 21, 2009.  Haas v. Nicholson, 20 Vet. App. 
257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. 
Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) 
(No. 08-525).

As the stay of Haas-related cases is no longer in effect, and 
in light of the Supreme Court's denial of certiorari, the 
General Counsel of VA advised that the Board may resume 
adjudication of the previously stayed cases.  

Thus, the Board is now proceeding with appellate review of 
the appellant's claim.


FINDINGS OF FACT

1. The Veteran had active service in the U.S. Navy from 
December 1966 to September 1970; he was awarded the Vietnam 
Service Medal; and he served aboard the U.S.S. Enterprise, 
which was in the official waters of Vietnam from March to 
June 1969; from March 30, 1969, to April 18, 1969; from May 
22, 1969, to May 24, 1969; and from May 29, 1969, to June 17, 
1969. 

2. The Veteran had no duty or visitation in the Republic of 
South Vietnam; was not exposed to herbicides; did not engage 
in a radiation-risk activity during service; and was not 
exposed during service to ionizing radiation. 

3. The Veteran was not service-connected for any disability 
during his lifetime; he died in October 2003 due to 
esophageal cancer; and he did not have any disability of 
service origin that contributed substantially and materially 
to his death, or hastened it, or otherwise aided or lent 
assistance to his death. 

4. The Veteran's fatal cancer was not affirmatively shown to 
have had onset during service or to have manifested within 
one year from the date of separation from service. 







CONCLUSIONS OF LAW

1.  The Veteran's terminal cancer was not incurred in or 
aggravated by active service, and may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 
(2008). 

2.  The Veteran's death was not proximately due to or the 
result of a condition incurred or aggravated during service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1310 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and to assist 
claimants in substantiating VA claims.  38 U.S.C.A. §§ 5103, 
5103A and 38 C.F.R § 3.159.  But, VA is not required to 
provide a predecisional adjudication of what evidence is 
needed to grant a claim because "the duty to notify deals 
with evidence gathering, not analysis of already gathered 
evidence" nor is VA required to provide notice "upon 
receipt of every piece of evidence or information."  
Locklear v. Nicholson, 20 Vet. App. 410, 415 (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application, VA must notify claimants of the information and 
medical or lay evidence needed to substantiate a claim, which 
information and evidence VA will obtain, and which the 
claimant is expected to provide.  VA must request any 
evidence in a claimant's possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The VCAA notice was intended to be provided before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The appellant was provided with VCAA notice prior to the 
initial December 2003 adjudication by letter, dated in 
November 2003, which addressed the claim for service 
connection for the cause of the veteran's death due to 
disability or disabilities of service origin. 

As to notification requirements in claims for death benefits, 
it was recently held in Hupp v. Nicholson, 21 Vet. App. 342 
(2007) that for VCAA purposes:

VA must perform a different analysis where the 
deceased veteran was service connected during his 
or her lifetime than when the veteran was not.  
See 38 U.S.C. §§ 1310, 1318; 
38 C.F.R. § 3.312(a), (b), (c)).  In the former 
situation, the DIC claimant must establish that 
the service-connected disability was either the 
principal or contributory cause of death.  
38 C.F.R. § 3.312(a).  However, where service 
connection has not been previously established, 
the DIC claimant must first establish service 
connection for the cause of the veteran's death. 

Therefore, in the latter case, a DIC claim is an 
original claim for benefits that is independent 
of any underlying service-connection claim lodged 
by a veteran or pending at the time of the 
veteran's death.  See 38 U.S.C. § 1310(a).  

In Hupp, Id., the Court further stated that: 

[where] the RO's adjudication of a DIC claim 
hinges first on whether a veteran was service-
connected for any condition during his or her 
lifetime, we hold conclude that in the context of 
a claim for DIC benefits, section 5103(a) notice 
must include (1) a statement of the conditions, if 
any, for which a veteran was service connected at 
the time of his or death; (2) an explanation of 
the evidence and information required to 
substantiate a DIC claim based on a previously 
service-connected condition; and (3) an 
explanation of the evidence and information 
required to substantiate a DIC claim based on a 
condition not yet service connected.  We further 
hold that, unlike a claim to reopen, an original 
DIC claim imposes upon VA no obligation to inform 
a DIC claimant who submits a nondetailed 
application of the specific reasons why any claim 
made during the deceased veteran's lifetime was 
not granted. 

In Hupp, Id., the Court further stated that: 

It follows therefore that when a claimant's DIC 
application and accompanying evidence expressly 
raises a specific issue regarding, or the evidence 
submitted in connection with it relates to, a 
particular element of a claim, VA is required to 
provide notice that (1) informs the claimant of 
how to substantiate the assertion advanced and (2) 
takes into account the evidence submitted in 
connection with the application.  

However, this case differs from Hupp, Id., in that the 
December 2003 rating decision appealed denied the Veteran's 
pending claims of service connection, for the purpose of 
accrued benefits, for several forms of cancer including the 
Veteran's fatal cancer on the basis of claimed inservice 
exposure to herbicides and inservice exposure to ionizing 
radiation. Although the appellant did not appeal the denial 
of service connection for these forms of cancer, for the 
purpose of accrued benefits, it is now contended that one or 
more of these cancers, and in particular the Veteran's 
esophageal cancer listed as the immediate cause of his death, 
were the underlying cause of his death. 

Given these circumstances, the Board concludes that the VCAA 
notice in November 2003 was sufficiently detailed and 
instructive to meet all requirements of Hupp, Id. 

In service connection claims, the notice must also state what 
is needed to substantiate all five elements of a service 
connection claim, which are: 1) veteran status; 2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006). In this case, because the claim is 
denied, there can be no assignment of any effective date and, 
so, there is no prejudice to appellant for any failure to 
provide the notice required under Dingess. 

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra (38 
C.F.R. § 3.159 notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); and of Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As there is no indication of the 
existence of additional evidence to substantiate the claim, 
the Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.  

Factual Background

The service treatment records are negative for diagnoses, 
signs, symptoms, complaints, treatment or history for any 
cancer. 

The Veteran was hospitalized at the Harris Methodist Hospital 
in Ft. Worth in July 1999 when it was noted that he had 
smoked for at least 30 years, and that although he had now 
quit smoking, in the past he had smoked at least 3/4 of a pack 
of cigarettes daily.  A private treatment record in June 2001 
noted that he had decreased breath sounds due to smoking.  In 
February 2002 it was not clear how much anoxic encephalopathy 
the Veteran had due to difficulty in intubation after a 
myocardial infarction.  A history of gastroesophageal reflux 
disease (GERD) was noted. 

VA outpatient treatment records show that in June 2003 the 
Veteran complained of difficulty swallowing for the past 2 
months.  The initial diagnosis was GERD with dysphasia.  In 
July 2003 a CT scan was to be scheduled because of a possible 
neoplasm.  An esophogram revealed a mass with partial 
obstruction of the esophagogastric junction and a neoplasm of 
unspecified nature was diagnosed.  An August 2003 esophageal 
biopsy revealed invasive adenocarcinoma.  An August 2003 CT 
scan revealed a low density mass encasing the 
gastroesophageal junction with an enhancing mass medial to 
the primary site, representing either lymph node or direct 
extension.  Many enhancing lesions were present in the liver.  
The findings indicated gastroesophageal cancer with 
metastasis to the liver and possible metastasis to the 
gastrohepatic lymph nodes.  

In August 2003 the Veteran completed a VA Radiation Risk 
Activity Information Sheet. In response to inquiry on that 
form for information about radiation exposure from atmosphere 
and/or underwater detonations of a nuclear device, the 
Veteran reported that the dates of the tests were from 1966 
to 1970 in the Gulf of Tonkin, the South China Sea, and the 
shores off of the Philippines. He had witnessed over 50 tests 
while onboard the U.S.S. Enterprise. He had not been issued a 
film badge and could not remember the names of other military 
personnel with him at the time. As to how far he had been 
from ground zero at the time of each explosion he stated that 
he was about 2 miles off shore in the Gulf of Tonkin. He had 
remained in the area for several months. They had had to pull 
back because they were too close to see the bombing and 
smoke. Also, in response to information as to dates, places, 
and circumstances of ionizing radiation exposure he stated 
that at the time he had not known of his exposure to fumes, 
poison, and chemicals, such as Agent Orange. 

In that form the Veteran also reported having had postservice 
exposure to radiation from 1985 to 2001 while working in or 
at airports. He also reported currently smoking 3 packs of 
cigarettes daily. 

The Veteran was given palliative treatment, including 
radiation therapy but his health declined and he died on 
October [redacted], 2003.  

The Veteran's death certificate shows that he died on October 
[redacted], 2003, at age 55 of esophageal cancer and that there were 
an unspecified number of months between onset of that disease 
and his death.  No autopsy was performed.  

At the time of the Veteran's death he was not service-
connected for any disability but a November 2002 rating 
decision had granted entitlement to nonservice-connected 
pension benefits. 

The rating decision appealed denied the Veteran's pending 
claims, for the purpose of accrued benefits, for service 
connection for cancer of the lung, pancreas, gastroesophageal 
junction, and lymph nodes but granted, for the purpose of 
accrued benefits, entitlement special monthly pension based 
on the need to aid and attendance. The appellant did not 
appeal those portions of that decision.

Governing Laws and Regulations

Entitlement to Service Connection for Cause of Death

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability that either 
was incurred in or aggravated by service, or which was 
proximately due to or the result of a service-connected 
condition, was either a principal or contributory cause of 
death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310; 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a), 3.312(a); see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

For a service-connected disability to be the principal cause 
of death, it must singularly or jointly with some other 
condition be the immediate or underlying cause of death, or 
be etiologically related thereto.  38 C.F.R. § 3.312(b).  For 
a service-connected disability to be a contributory cause of 
death, it must be shown that it contributed substantially or 
materially, that it combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c).  

Herbicides

Mere exposure to herbicides (Agent Orange) is not a 
compensable occurrence.  See 38 U.S.C. § 1116; see also 38 
U.S.C. § 3.309(e); Combee v. Brown, 34 F.3d 1039, 1045 
(Fed. Cir. 1994) and Winsett v. West, 11 Vet. App. 420, 425 
(1998).

38 U.S.C.A. § 1116(a) provides for presumptive service 
connection on the basis of herbicide exposure for diseases 
specified in 38 U.S.C.A. § 1116(a)(2) that manifested to a 
degree of 10 percent within a specified period in a veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  Respiratory 
cancers, including cancer of the lung, becoming manifest to a 
degree of disability of 10 percent or more are diseases 
listed at 38 U.S.C.A. § 1116(a)(2)(F) (2002).  See also 
38 C.F.R. § 3.309(e) (2004).  

Previously, 38 C.F.R. § 3.307(a)(6)(ii) provided that:  

The diseases listed at Sec. 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time 
after service, except that [] respiratory cancers 
[shall become manifest] within 30 years, after the 
last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service. 

38 U.S.C. § 1116(f), however, as added by § 201(a) of the 
"Veterans Education and Benefits Expansion Act of 2001," Pub. 
L. No. 107-103, 115 Stat. 976 (2001); (H.R. 1291) (Dec. 27, 
2001) removed the 30-year limitation on presumptive 
service connection for respiratory cancers due to herbicide 
exposure (although also authorizing the Secretary of VA for a 
study on the issue of re-limiting presumptive service 
connection).  

Previously, under 38 C.F.R. § 3.307(6)(iii), it was only 
after it was shown that a veteran had a disease presumed to 
be related to herbicide exposure (listed at 38 C.F.R. 
§ 3.309(e)) that the presumption of exposure attached.  

However, § 201(c) of the "Veterans Education and Benefits 
Expansion Act of 2001," Pub. L. No. 107-103, 115 Stat. 976 
(2001); (H.R. 1291) (Dec. 27, 2001) has changed this such 
that the presumption attaches even before a determination is 
made as to whether the disease is one presumed to be related 
to herbicide exposure.

38 C.F.R. § 3.307(a)(6)(i) (citing 38 U.S.C. § 1116(a)(4) as 
authority) provides that: 

For the purposes of this section, the term "herbicide 
agent" means a chemical in an herbicide used in 
support of the United States and allied military 
operations in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 
7, 1975, ... 

Further, 38 C.F.R. § 3.307(a)(6)(iii) (citing 38 U.S.C. 
§§ 501(a) and 1116(a)(3) as authority) provides that:

A veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 
7, 1975 and has a disease listed at Sec. 3.309(e) 
shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was 
not exposed to any such agent during that service.  
The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.   

Service in the Republic of Vietnam includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam. 38 C.F.R. § 3.313(a). 

Radiation

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain types of cancer 
that are presumptively service connected where a person is a 
"radiation-exposed veteran" as statutorily defined.  
38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, 
"radiogenic diseases" may be service-connected pursuant to 38 
C.F.R. § 3.311.  Third, service connection may be granted 
under 38 C.F.R. § 3.303(d) when it is otherwise established 
that the disease diagnosed after discharge is the result of 
exposure to ionizing radiation during active service.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

A "radiation-exposed veteran" is defined by 38 U.S.C.A. 
§ 1112(c)(4)(A) and 38 C.F.R. § 3.309(d)(3)(i) as either a 
veteran who while serving on active duty or on active duty 
for training or inactive duty training, participated in a 
radiation-risk activity.  38 C.F.R. § 3.309(d) lists several 
types of "radiation-risk activity" and these include onsite 
participation in a test involving atmospheric or underwater 
nuclear detonations. Onsite participation means performance 
of military duties during an operational period of an 
atmospheric nuclear test and 19 such operational periods are 
listed covering the time from 1945 to 1962 (prior to the 
Veteran's period of military service).  

Diseases which are presumptively service-connected by statute 
based upon "radiation-exposed veteran" status are: Leukemia 
(other than chronic lymphocytic leukemia); thyroid cancer, 
breast cancer, pharynx cancer, esophageal cancer, stomach 
cancer, small intestine cancer, pancreatic cancer, multiple 
myeloma, lymphomas (except Hodgkin's disease), bile duct 
cancer, gallbladder cancer, primary liver cancer (except if 
cirrhosis or hepatitis B is indicated), salivary gland 
cancer, and urinary tract cancer, bronchiolo-alveolar cancer, 
bone cancer, brain cancer, colon cancer, lung cancer, and 
ovarian cancer.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. 
§ 3.309(d)(2).  

Under 38 C.F.R. § 3.311, a dose assessment is required where 
it is established that a radiogenic disease first became 
manifest after service, when it was not manifest to a 
compensable degree within any applicable presumptive period 
specified in either § 3.307 or § 3.309, and where it is 
contended that the disease is a result of ionizing radiation 
in service.  "Radiogenic diseases" under 38 C.F.R. § 3.311 
are defined as a diseases that may be induced by ionizing 
radiation, and specifically include, as relevant in this 
case, any form of cancer, including cancer of the liver, 
esophagus, and stomach. 

Also, service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131. For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  
Service connection is also possible for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

For a veteran who served 90 days or more of active service, 
there is a presumption of service connection for cancer, if 
the disability is manifest to a compensable degree within one 
year of discharge from service. 38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309.

Analysis

The Veteran died in 2003 as a result of esophageal cancer. An 
autopsy was not performed.  At the time of his death, he was 
not service-connected for any disability nor was service 
connection subsequently granted for any disability for the 
purpose of accrued benefits. 

There is no evidence of the Veteran's terminal cancer until 
decades after his military service and any possible exposure 
to herbicides (or radiation) while on active duty.  The 
service treatment records are unremarkable for indications of 
complaints or objective clinical findings of any form of 
cancer. 

The appellant-widow contends the Veteran served in Vietnam, 
although his military records do not confirm this. The 
personnel records do not contain enough information to make a 
definitive statement regarding in-country service. 

The records show the Veteran was awarded the Vietnam Service 
Medal. But, mere receipt of the Vietnam Service Medal does 
not, in and of itself, prove that he actually served in the 
Republic of Vietnam.  Generally see VAOPGCPREC 12-99 (Oct. 
18, 1999).  In fact, servicemen that had active duty in 
Thailand were awarded the Vietnam Service Medal.  

In this case, the Veteran never stated that he actually went 
ashore in Vietnam and the appellant has never stated that the 
Veteran reported to her that he had done so. Rather, the 
Veteran's statements suggest that his sole exposure was while 
aboard the U.S.S. Enterprise, not while ashore in Vietnam. 
Thus, there is no credible evidence from which to conclude 
that the Veteran actually served in Vietnam, especially in 
the absence of any corroborating evidence from the service 
department such as in his service personnel records.  Also, 
his service treatment records do not indicate any service in 
Vietnam.

Accordingly, the Board concludes the Veteran did not serve in 
Vietnam and, thus, it cannot be presumed that he was exposed 
to herbicides in that capacity.

As to inservice ionizing radiation exposure, contrary to what 
the Veteran suggested in his August 2003 statement, he was 
not an onsite participant in any nuclear tests. No nuclear 
tests were conducted during his military service and, 
certainly, no nuclear weapons were used in the Vietnam 
Conflict. Thus, he could not have been exposed to ionizing 
radiation while in the Gulf of Tonkin, the South China Sea or 
while near the Philippines. The evidence is otherwise 
negative for any actual inservice exposure to ionizing 
radiation.

Consequently, the Board finds the Veteran was not exposed to 
herbicides, or to ionizing radiation, during military service 
and that his death many years later was unrelated to his 
service.  In this regard, the Board notes that the evidence 
suggests that the Veteran smoked cigarettes for many years 
and this is known to increase the risk for the development of 
many forms of cancer. 

There is no competent evidence of record, medical or 
otherwise, which links the Veteran's fatal cancer to any 
event relating to his service.  The Board recognizes the 
obvious sincerity of the appellant's belief in the merits of 
her claim.  Nevertheless, unsupported by medical evidence, a 
claimant's personal belief, however sincere, cannot form a 
factual basis for granting a claim requiring medical 
determinations.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

There is nothing in the record establishing a causal 
connection between the Veteran's death and any incident of 
his active military service.  Accordingly, the preponderance 
of the evidence is against the appellant's claim, and service 
connection for the cause of the Veteran's death must be 
denied.  The Board has considered the benefit of the doubt 
rule, but as the evidence is not in relative equipoise, the 
rule is not for application at this time.  38 U.S.C.A. § 
5107(b).  


ORDER

Service connection for the cause of the Veteran's death is 
denied. 



____________________________________________
M.G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


